DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9 and 17 claim the torsional damper to be fixed to the base hub.  However, only the output section is fixed to the base hub while the input section is able to move relative to the base hub.  Please amend the claims to clearly identify the structures of the drive assembly.
Due to the deficiency mentioned above, claims 1-17 are being treated as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hennebelle et al. (DE 112015001985).
Re: claim 1, Hennebelle shows a drive assembly for a vehicle drive train, as in the present invention, comprising:
a base assembly including a base hub 8 configured for non-rotatably connecting to an outer circumferential surface of a transmission input shaft 2, the base assembly including a torsional damper fixed to the base hub, the torsional damper including an input section 7a, 7b and an output section 21 drivingly connected by springs 10a, 10b, the springs allowing relative rotation between the input section and the output section, the output section of the torsional damper being non-rotatably fixed to the base hub; and
a hub extension 16 configured for non-rotatably connecting to an engine crankshaft 1, the hub extension being non-rotatably fixed to the input part of the torsional damper at an engine side of the torsional damper, the torsional damper allowing relative rotation between the hub extension and the base hub, see figures 1 and 2.
Re: claim 2, Hennebelle shows the hub extension 16 is a single piece including a hub section 18 configured for non-rotatably connecting to an outer circumferential surface of the engine crankshaft.
Re: claim 3, Hennebelle shows the hub extension 16 includes a flange section 17 including a radially inner section joining an outer circumferential surface of the hub section 18.
Re: claim 4, Hennebelle shows the flange section 17 is non-rotatably fixed to the input section 7a, 7b of the torsional damper by rivets (not numbered).
Re: claim 5, Hennebelle shows the flange section 17 is non-rotatably fixed to the input section of the torsional damper by fasteners, rivets (not numbered) passing through a radially outer section of the flange section, see figure 2.
Re: claim 8, Hennebelle shows an inner diameter of the hub section 18 is greater than an inner diameter of the base hub 8, see figure 2.
Re: claim 9, Hennebelle shows a method of constructing a drive assembly for a vehicle drive train, as in the present invention, comprising: 
constructing a base assembly including a base hub 8 configured for non-rotatably connecting to an outer circumferential surface of a transmission input shaft 2, the base assembly including a torsional damper fixed to the base hub, the torsional damper including an input section 7a, 7b and an output section 21 drivingly connected by springs 10a, 10b, the springs allowing relative rotation between the input section and the output section, the output section of the torsional damper being non-rotatably fixed to the base hub; and
non-rotatably fixing a hub extension 16 to the input part of the torsional damper at an engine side of the torsional damper, the hub extension being configured for non-rotatably connecting to an engine crankshaft 1, the torsional damper allowing relative rotation between the hub extension and the base hub, see figures 1 and 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hennebelle et al. (DE 112015001985) in view of Belliato et al. (5,979,209).
Re: claim 10, Hennebelle’s method shows the hub extension 16 as a single piece including a flange section 17 and a hub section 18, a radially inner section of the flange section joining an outer circumferential surface of the hub section in figure 2.  Hennebelle is silent of the forging process.  Belliato is cited to teach that forging is a well known process in metal work.  It would have been obvious to one of ordinary skill in the art before the effective filing date to have employed a forging process such as taught by Belliato for the method of Hennebelle in forming a hub extension in order to provide strength to the hub extension while preventing waste of the material during the manufacturing process, see column 1, line 66 to column 2, line 44.
Re: claim 11, Belliato further teaches machining the hexagon head 5 after a forging process in order to achieve precise dimensions.  It would have been obvious to one of ordinary skill in the art before the effective filing date to have employed a machining process such as taught by Belliato for the method of Hennebelle in forming an inner circumferential surface of the hub section in order to achieve a precise shape and dimensions, see column 1, line 66 to column 2, line 44.
Re: claim 12, Hennebelle shows the non-rotatably fixing of the hub extension 16 to the input part 7a, 7b of the torsional damper including non-rotatably fixing the flange section 17 to the input section of the torsional damper, by the rivets (not numbered).
Re: claim 13, Hennebelle shows the flange section 17 is non-rotatably fixed to the input section 7a, 7b of the torsional damper by fasteners, rivets, passing through a radially outer section of the flange section, see figure 2.
Re: claim 17, Hennebelle shows a method of manufacturing drive assemblies for vehicle drive trains, as in the present invention, comprising: 
connecting each of the first hub extensions 16  to one of a plurality of first base assemblies 8, each of the first base assemblies including a first base hub configured for non-rotatably connecting to an outer circumferential surface of a first transmission input shaft 2, each of the first base assemblies including a first torsional damper fixed to the first base hub, the first torsional damper including a first input section 7a, 7b and a first output section 21 drivingly connected by first springs 10a, 10b, the first springs allowing relative rotation between the first input section and the first output section, the first output section of the first torsional damper being non-rotatably fixed to the first base hub; and
connecting each the second hub extensions16 to one of a plurality of second base assemblies 8, each of the second base assemblies including a second base hub configured for non-rotatably connecting to an outer circumferential surface of a second transmission input shaft 2, each of the second base assemblies including a second torsional damper fixed to the second base hub, the second torsional damper including a second input section 7a, 7b and a second output section 21 drivingly connected by second springs 10a, 10b, the second springs allowing relative rotation between the second input section and the second output section, the second output section of the second torsional damper being non-rotatably fixed to the second base hub.
The first drive assembly being different than the second drive assembly because there are different cars, trucks, etc. with different sizes and dimensions.
Hennebelle is silent of the machining process.  Belliato is cited to teach the process of manufacturing a car part starting with a raw part 7 and machining the ends to form hexagon heads 5.  It would have been obvious to one of ordinary skill in the art before the effective filing date to have employed the teaching of Belliato to start the manufacturing process with a raw part and machining it to achieve precise details and dimensions in the method of Hennebelle to start with raw hub extensions and machining them into final details and dimensions suitable for different sizes for different cars, trucks, etc. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10 and 17 of U.S. Patent No. 11,333,217. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent encompass the claims of the instant application.

Allowable Subject Matter
Claims 6, 7 and 14-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Roses, Degler, Muller and Grodt are cited for other drive assemblies and manufacturing processes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Xuan Lan Nguyen/                                                                            Primary Examiner, Art Unit 3657